Citation Nr: 0112301	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
previously denied claim for service connection for a skin 
disorder.  He responded with a December 1999 notice of 
disagreement, and was sent a May 2000 statement of the case.  
He then filed a June 2000 VA Form 9, perfecting his appeal.  


FINDINGS OF FACT

1.  In a January 1984 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a skin disorder; the veteran did not appeal 
this decision.  

2. In support of his application to reopen his claims for 
service connection for a skin disorder, the appellant has 
submitted additional VA outpatient treatment records, copies 
of photographs of him prior to service, and his own 
contentions.  

3.  In support of his request to reopen his claims, the 
veteran has submitted evidence not previously of record that 
must be considered in order to fairly decide the merits of 
these claims.  


CONCLUSION OF LAW

The appellant has submitted new and material evidence with 
which to reopen his claim for service connection for a skin 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was originally denied service connection for a 
skin disability within a September 1976 rating decision.  The 
RO concluded that he had a skin disorder at the time he 
entered active military service, and this disorder was not 
aggravated therein.  He did not appeal this decision.  

In November 1983, the veteran applied for service connection 
for "face infection and scarring as a result of shaving in 
service."  Immediately following this claim in the claims 
folder is a VA "Correspondence Guide Worksheet" which 
directs VA personnel to inform the veteran that service 
connection for a skin disorder was previously denied, and he 
must submit new and material evidence in order reopen this 
claim.  The record is unclear as to whether or not such a 
letter was actually sent to the veteran.  

In May 1998, the veteran filed another claim for service 
connection for a skin disorder of the face.  The RO responded 
with a March 1999 rating decision finding no new and material 
evidence had been submitted with which to reopen the claim; 
thus, the application to reopen was denied.  The veteran 
responded by submitting VA outpatient treatment records from 
1998-99, including photographs of his current skin 
disability.  The RO considered this evidence and within an 
October 1999 rating decision, again denied the veteran's 
application to reopen.  He then filed a December 1999 notice 
of disagreement.  He was sent a statement of the case in May 
2000, and responded with a June 2000 VA Form 9, perfecting 
his appeal.  

Also in support of his claim, the veteran submitted copies of 
pages from his high school yearbook in which he is pictured 
without any apparent facial skin disorder.  The RO continued 
the prior denial and forwarded the claim to the Board.  


Analysis

In a 1984 decision, the RO denied the veteran's claim for 
service connection for a skin disorder.  In the absence of a 
timely appeal, this RO decision is final and may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

As an initial matter, the record indicates the veteran first 
attempted to reopen his previously denied claim for service 
connection for a skin disability in 1983.  Internal VA 
correspondence suggests the veteran was sent a letter shortly 
thereafter denying his claim, based on a lack of new and 
material evidence, but the record does not contain an actual 
copy of this letter.  Nevertheless, the veteran has not 
suggested he never received resolution of his 1983 claim, and 
in the absence of any evidence to the contrary, the VA is 
afforded a presumption of administrative regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Therefore, the 
final previous denial of record dates from 1984.  

In support of his application to reopen, the veteran has 
submitted VA outpatient treatment records, photographs of his 
current skin disorder, and copies of photographs from his 
high school yearbook, which he asserts demonstrate the lack 
of a pre-existing skin disorder at the time he entered active 
military service.  Because at least some of this additional 
evidence is new and material, the veteran's application to 
reopen his claim must be granted.  

Specifically, the veteran has submitted copies of photographs 
of himself from his high school yearbook, which show the skin 
of his face prior to his entrance into service.  Because 
these pictures were received only recently, they are new; 
that is, they were not of record at the time of the original 
denial.  Additionally, these pictures are not cumulative and 
redundant of previously presented evidence, as they address 
the issue of whether the veteran's skin disorder preceded 
service, and no other pictures of the veteran prior to 
service are of record.  For these reasons, this evidence is 
new, as defined by 38 C.F.R. § 3.156 (2000).  Also, by 
addressing an issue which served as the basis of the prior 
denial, these pictures are material.  That is because when 
the veteran's claim was initially denied, the RO concluded 
that his skin disability existed prior to service, and was 
not aggravated therein.  He has since provided these pictures 
which suggest against the presence of a skin disorder during 
the veteran's time in high school, prior to service.  Thus, 
this evidence is likewise material to his claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claim for a skin 
disorder is new and material, and therefore, his application 
to reopen these claims must be granted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
skin disorder is granted.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for service connection for a skin 
disorder having been reopened, this claim should next be 
considered on the merits.  However, the Board may not address 
in its decision questions that have not been addressed by the 
RO without consideration as to whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on these questions and an opportunity to submit such 
evidence and argument and to address these questions at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, this claim must be remanded to allow the RO to consider 
the issues of service connection for a skin disorder on the 
basis of all evidence of record, both old and new.  Id.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the veteran's claim for service 
connection for a skin disorder must be remanded for 
additional development and adjudication in light of the 
aforementioned changes in the law. 

This claim is thus remanded for the following additional 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The veteran's appeal should then be 
considered based on all evidence of 
record.  The veteran has argued either 
that he incurred a skin disorder in 
service, or his pre-existing skin disorder 
was aggravated therein; both of these 
theories must be considered explicitly.  
If the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



